Citation Nr: 0915516	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  02-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder claimed as the result of herbicide exposure.

2.  Entitlement to service connection for a chronic disorder 
of the larynx claimed as the result of herbicide exposure.

3.  Entitlement to service connection for a chronic skin 
disorder claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1969 to 
February 1973, including approximately ten months in 
Thailand.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia that, in part, 
denied the appellant's claims of entitlement to service 
connection for chronic lung, larynx and skin disorders each 
claimed as the result of herbicide exposure. 

In June 2003, a Travel Board hearing was conducted at the RO 
before a Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  However, the Veterans Law Judge who 
conducted the June 2003 hearing left the Board before issuing 
a decision on these issues and the appellant notified the 
Board that he desired another hearing.  See 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.707.  Consequently, the Board 
remanded the case, in October 2005, for the scheduling of 
said Board hearing which was conducted in July 2007, before 
the undersigned Acting Veterans Law Judge.  The transcript 
from that hearing has been associated with the claims file.

The Board notes that the Veteran has been granted service 
connection for diabetes based on a presumption of exposure to 
Agent Orange in the Republic of Vietnam.  There is no 
evidence that the Veteran served in the Republic of Vietnam, 
and at his hearing in July 2007, he testified that he was not 
in Vietnam.  The Board reviewed the file and found records 
relating to a different Veteran that were mixed into this 
claims file.  That other Veteran appears to have served in 
the Republic of Vietnam.  Those records have been segregated 
from the claims file and will be sent to be associated with 
the correct claims file.

The issue of entitlement to service connection for a chronic 
skin disorder, including as due to herbicide exposure, is 
addressed in the REMAND portion of the decision below and it 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant had active service in Thailand at the Korat 
Royal Thai Air Force base during the Vietnam era; he did not 
set foot in Vietnam.

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The appellant was not treated in service for any chronic 
lung disorder or for any chronic disorder of the larynx.

4.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service incident, including 
exposure to herbicides, and any lung or larynx disorder.

5.  The appellant's currently diagnosed chronic obstructive 
pulmonary disorder (COPD) is not attributable to his active 
military service, including exposure to herbicides.

6.  The appellant's leukoplakia of the larynx is not 
attributable to his active military service, including 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  No lung disorder, including COPD, claimed as a result of 
exposure to herbicides, has been shown to be incurred in or 
aggravated by the appellant's active duty service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2008).

2.  No disorder of the larynx or throat, including 
leukoplakia, claimed as a result of exposure to herbicides, 
has been shown to be incurred in or aggravated by the 
appellant's active duty service.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in January 2002 (prior to the initial AOJ decision in 
this matter), and also in June 2004 correspondence.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In the 
January 2002 letter, the RO informed the appellant about what 
was needed to establish entitlement to service connection.  
The letter informed the appellant of what evidence was 
required to substantiate service connection claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information relating to the current diagnoses of the diseases 
caused by exposure to Agent Orange.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records from the Army.  Private and VA 
medical treatment records were associated with the claims 
file and reviewed.  The appellant was afforded VA medical 
examinations and two Board hearings.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, because the Board has 
denied the appellant's claims for service connection for lung 
and larynx disorders, such information is not applicable to 
this case.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, 
including for disorders due to Agent Orange exposure, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant is seeking an award of service connection for a 
chronic lung condition diagnosed as COPD which he claims is 
due to his exposure to herbicide agents in Thailand.  The 
appellant served in Thailand between July 1970 and May 1971.  
He is also seeking an award of service connection for a 
condition of the larynx diagnosed as leukoplakia which he 
again claims is due to his exposure to herbicide agents.  

The appellant testified at his June 2003 Travel Board hearing 
that he served with the 70th Aviation Detachment while he was 
stationed in Thailand.  He said that his unit was located by 
the Royal Thai Air Force Base.  (His service medical records 
show treatment at Korat Air Force Base.)  The appellant 
further testified that he never set foot into Vietnam.  He 
said that the Thais would spray the airbase from time to 
time.  The appellant also testified that he had smoked a pack 
a day since he was sixteen-years-old and that his larynx 
condition was borderline cancerous.  

The appellant provided additional testimony at a Travel Board 
hearing conducted in July 2007.  He stated that he did not 
note any breathing problems or lung problems while he was in 
Thailand.  He said that he had sought treatment for his 
throat at one year after his separation from service.  The 
appellant also stated that he had tried to get the associated 
private medical records, as well as other relevant private 
medical records, but that he had been unsuccessful and the 
records were unavailable.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the Veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
listed diseases will be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
within one year following the date of separation from service 
even though there is no evidence of such disease during 
service.  38 C.F.R. § 3.307.  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a Veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In addition, if a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service, provided that the disease is manifested to a degree 
of 10 percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  The specific statute 
pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. 
§ 1116.  Regulations issued pursuant thereto previously 
provided that, if a Veteran who served on active duty in 
defined places (including American bases in Thailand where 
Agent Orange was used around the perimeter) during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the Veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  

Those regulations also stipulated the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted.  Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all Veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the United States Court of Appeals for Veterans Claims 
holding in McCartt, supra).  These statutory provisions 
became effective on the date of enactment, December 27, 2001.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Secretary of VA, however, recently reiterated 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  

Review of the appellant's service medical treatment records 
includes no mention of any chronic lung, respiratory, larynx 
or throat conditions during his active service.  The 
appellant underwent a medical examination in February 1973; 
on physical examination, the appellant was found to be 
clinically normal.  The appellant's chest x-ray was also 
normal at that time.

In December 1994, the appellant submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In that 
document, he did not mention any lung or respiratory 
condition, nor did he mention any problem with his larynx or 
throat.

The appellant submitted a written statement, in August 1995, 
in which he said that he did have problems with his throat 
while he was in service.  He also stated that instead of 
going to sick call for those problems, he would simply pick 
up a cold pack and use the medication contained therein to 
treat his throat.

The claims file includes copies of VA medical treatment 
records dated between 1998 and 2006.  Inpatient and 
outpatient VA treatment records dated in 1988, and in 1989, 
do not include any reference to complaints of, treatment for, 
or diagnosis of any chronic lung, respiratory, larynx or 
throat disorder.  The appellant underwent a VA medical 
examination in April 1995.  The examiner noted that the 
appellant had a longstanding history of asthma for which he 
took several medications.  Radiographic examination revealed 
mild chronic perihilar fibrosis.  Physical examination did 
not result in any findings or any diagnosis relating to the 
appellant's larynx or throat.  A January 1999 note indicates 
that the appellant was advised about quitting smoking.  A 
February 2000 note includes a notation about the appellant 
smoking two-and-a-half to three packs of cigarettes per day.  
In July 2001, the appellant underwent a procedure that 
involved the stripping of his vocal cords due to the presence 
of leukoplakia.  The appellant was noted to have laryngeal 
pathology that was close to, but not yet a carcinoma.  A July 
31, 2001 note indicates that the appellant's leukoplakia had 
been classified as benign.  The appellant underwent a follow-
up laryngoscopy in July 2002; there was no evidence of 
leukoplakia.  A September 2004 note states that the appellant 
had no throat abnormalities on physical examination.  None of 
appellant's VA health care providers has diagnosed any 
chronic lung, respiratory, larynx or throat condition as 
attributable to exposure to Agent Orange or other herbicide 
and none has classified any larynx or throat pathology as 
cancer.

Review of the private medical treatment records in evidence 
reveals that the appellant carried a diagnosis of COPD in 
April 1995.  In the private medical records dated between 
1992 and 2000, there is no mention of any chronic condition 
of the appellant's larynx or throat.  None of appellant's 
private health care providers has diagnosed any chronic lung, 
respiratory, throat or larynx condition as attributable to 
exposure to Agent Orange or other herbicide and none has 
classified any pathology as cancer.

The appellant underwent a VA medical examination in July 
2004; the examiner reviewed the claims file.  The examiner 
noted that the appellant had been treated in-service on a 
couple of occasions for flu and the common cold; his symptoms 
included a sore throat.  The examiner also stated that the 
appellant otherwise had nothing in his service medical 
records indicative of any of diseases of the nose, sinuses, 
larynx or pharynx.  After accomplishing chest x-rays and 
pulmonary functions tests, as well as a physical examination 
of the appellant, the examiner rendered a diagnosis of COPD 
and opined that the appellant's COPD was etiologically 
related to his previous long history of cigarette smoking.  
The examiner stated that leukoplakia is not a cancer, but a 
pre-malignant condition that was as likely as not related to 
the appellant's smoking.  The examiner further stated that it 
was not likely that the appellant's current COPD was related 
to Agent Orange exposure and that it was as likely as not due 
to the appellant's long history of cigarette smoking. 

In the present case, the evidence of record indicates that 
the appellant had active service in Thailand.  The Board will 
assume arguendo, for the purpose of the discussion below, 
that the appellant was exposed to herbicides in Thailand.  
However, to date, the medical evidence does not indicate that 
he has been diagnosed with any one of the presumptive 
diseases enumerated by the Secretary pursuant to the statute.  
See 38 C.F.R. §§ 3.307, 3.309(e).  The only lung or throat 
disorder entitled to the presumption of service incurrence 
due to Agent Orange exposure is cancer, and the appellant has 
never been diagnosed with lung cancer or any cancer of the 
larynx or throat.  COPD and leukoplakia are not entitled to 
the presumption of service incurrence due to Agent Orange 
exposure.  The appellant is not entitled to a presumption 
that his claimed COPD and leukoplakia are related to exposure 
to herbicide agents used in Thailand. 

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that a Veteran does not 
meet the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any current 
disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  The 
Board will now assess the appellant's claims on a direct 
basis.

Direct service connection can be established by "showing that 
the disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In 
order to prevail on direct service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999). 

A Veteran may still be entitled to a grant of service 
connection on a direct basis if it can be shown that a 
condition had its onset during his military service, or 
became manifest to a compensable degree within one year of 
his separation from such service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  As to the appellant's claim for 
a lung disorder, currently diagnosed as COPD, there is no 
medical evidence of record to establish that he complained 
of, or was treated for, any such lung or respiratory problem 
while he was on active duty.  There is no evidence of record 
that the appellant experienced any such COPD or other 
respiratory disorder to a compensable degree within one year 
of his separation from service in February 1973.  Likewise 
for the claimed leukoplakia which was initially diagnosed in 
2001.  The claimed COPD and leukoplakia are not documented in 
the clinical evidence of record until many years after the 
appellant's discharge from service in February 1973.  
Finally, there is no current diagnosis of the leukoplakia 
which was successfully treated in 2001.

There is no evidence of record that the appellant was 
clinically noted to have any chronic respiratory, lung, 
larynx or throat condition until many years after service; 
the diagnosis of COPD was first documented in the 1990s and 
the leukoplakia was first diagnosed in 2001.  Furthermore, 
there is no competent medical opinion that etiologically 
links any current lung or throat pathology to any aspect of 
the appellant's active military duty.  In fact, the July 2004 
VA examination report links both the lung disability and 
larynx disability to a long history of smoking rather than to 
exposure to Agent Orange.

The appellant has presented his own statements regarding the 
development of his claimed conditions being etiologically 
related to his military service.  However, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding the 
existence of lung disease, leukoplakia or cancer, or its 
etiologic relationship to his service, including exposure to 
herbicides.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of a diagnosis or a nexus 
between the claimed disorder and any incident of his service.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The question of causality of a disorder is one which requires 
competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  As noted above, the 
appellant was advised to provide such substantiating 
evidence.  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  In 
this case, there was no diagnosis of a respiratory or larynx 
disability until more than 15 years after service.

Because the totality of the medical and nonmedical evidence 
of record shows that the appellant's currently demonstrated 
COPD cannot be said to be related to service by way of direct 
incurrence or by manifestation within the presumptive period 
or by secondary service connection, the Board concludes that 
the claim for entitlement to service connection for any such 
lung/respiratory disorder must be denied.  Thus, the evidence 
of record is not in equipoise on the question of whether the 
appellant's claimed COPD should be service connected.  Again, 
the same analysis holds true for the leukoplakia of the 
throat which was initially discovered in 2001, treated that 
same year and which is currently eradicated.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the lung disorder 
(COPD) service connection claim.  The Board also finds that 
the preponderance of the evidence is against the 
larynx/throat disorder (leukoplakia) service connection 
claim.  Because the preponderance of the evidence is against 
each one of these two service connection claims under all 
applicable theories, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

The claim for service connection for a chronic lung disorder, 
including as due to herbicide exposure, is denied.

The claim for service connection for a chronic disorder of 
the larynx/throat, including as due to herbicide exposure, is 
denied.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must state that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  The 
notice must also include an explanation of the type of 
evidence that is needed to establish a disability rating and 
effective date.  Id.  Here, the appellant has not received 
this required notice and this should be remedied on remand.

In the current appeal, the appellant is seeking service 
connection for a chronic skin condition claimed as a result 
of exposure to herbicides.  The appellant's private medical 
records dated in March 2002 establish diagnoses of purpura 
and solar comedones.  

The appellant claims that he was exposed to Agent Orange 
while stationed with the 70th Aviation Detachment at Korat 
Air Base in Thailand.  He contends that this site was 
frequently sprayed with a defoliant/herbicide and that he 
spent many hours outside.  The appellant's service personnel 
records confirm that he served with the 70th Aviation 
Detachment at Korat Air Base from July 1970 to May 1971. 

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1 MR, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) directs 
that a detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, then a 
request should then be sent to the United States Army and 
Joint Services Records Research Center (JSRRC) for 
verification.  Id.

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).  In order to comply with the procedures as provided 
for in the manual, the RO should contact C&P and request a 
review of DoD's inventory of herbicide operations.  Following 
this action, if herbicide exposure to the appellant is not 
verified, then the RO should send a request to JSRRC for 
verification as to whether the appellant was exposed to Agent 
Orange as alleged during his period of service in Thailand.

The appellant underwent a VA skin examination in July 2004.  
The examiner stated that photographs were taken of the 
appellant during the examination; these photographs are not 
included in the claims file.  In this regard, the Board notes 
that records generated by military and VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  On remand, the photographs should be obtained 
and associated with the claims file.

The Board also notes that the July 2004 VA skin examiner did 
not discuss whether or not there was any connection between 
the appellant's claimed exposure to sun or herbicides during 
his active military duty and his current skin diseases.  
These etiologic questions should be answered while the case 
is in remand status.

The duty to assist also requires the gathering of medical 
records and the scheduling of medical examination(s) when 
such examination is necessary to make a decision on the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  These 
considerations require a search for relevant medical records 
and further investigation by medical professionals, inasmuch 
as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the foregoing, this case is REMANDED for the 
following development: 

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that any 
previously denied claim is granted.  An 
appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  The AMC/RO should comply with the 
evidentiary development noted in M21-1 
MR, Part IV, Subpart ii, Chapter 2, 
Section C, Paragraph 10(n) in relation to 
the appellant's claim of herbicide 
exposure during his service with the 70th 
Aviation Detachment at Korat Air Base in 
Thailand between July 1970 and May 1971.  
Specifically, the AMC/RO should contact 
C&P to request a review of DoD's 
inventory of herbicide operations.  
Following this action, if herbicide 
exposure to the appellant is not 
verified, then the AMC/RO should send a 
request to JSRRC for verification as to 
whether the appellant was exposed to 
Agent Orange as alleged during his period 
of service in Thailand.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA, government and private physicians 
and/or medical facilities that have 
provided him with any treatment for his 
claimed skin conditions since his 
separation from service.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured.  In particular, 
the photographs from the July 2004 VA 
skin examination should be obtained.  All 
records obtained must be associated with 
the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for a review of the 
appellant's claims file by a 
dermatologist to determine the nature, 
onset date and etiology of his claimed 
skin conditions.  The AMC/RO must inform 
the reviewer whether or not the appellant 
has been determined to have been exposed 
to herbicides during service.  The 
reviewing doctor should consider the 
information in the claims file to provide 
an opinion as to the onset date and 
etiology of each of the appellant's 
diagnosed skin conditions.  The reviewer 
should offer an opinion as to the medical 
probabilities that any current skin 
disorder is attributable to the 
appellant's military service.

The dermatologist should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached:  
        (a)  Is the appellant currently 
diagnosed with any chronic skin disorder?  
Please identify each disorder.
        (b)  What is the likelihood, based 
on what is medically known about skin 
disorders, that the appellant's current 
skin disorders, if any, had their onset 
during the appellant's military service 
from September 1969 to February 1973, or 
within one year of his separation from 
service in February 1973?
        (c)  What is the likelihood, based 
on what is medically known about skin 
disorders, that any currently documented 
skin pathology is related to in-service 
exposure to herbicides, if any is 
documented, or to in-service exposure to 
sunlight versus such factors as smoking, 
post-service exposure to sunlight or side 
effects of medications?

Any additional development suggested by 
the evidence should be undertaken.  If 
the dermatologist determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

5.  Upon receipt of the dermatologist's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
dermatologist for corrections or 
additions.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the examination report as inadequate for 
evaluation purposes.).  

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the claim on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


